Exhibit 10.1

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Agreement is made as of December 11, 2007 by and between United Refining
Energy Corp. (the “Company”), whose principal office is located at 823 Eleventh
Avenue, New York, New York 10019, and Continental Stock Transfer & Trust Company
(“Trustee”), located at 17 Battery Place, New York, New York 10004.

WHEREAS, the Company’s Registration Statement on Form S-1, File No. 333-144704,
as amended (“Registration Statement”), for its initial public offering of
securities (“IPO”) has been declared effective on December 11, 2007 by the
Securities and Exchange Commission (“Effective Date”); and

WHEREAS, the Company has completed a private placement of 15,600,000 Warrants
(the “Private Warrants”) prior to the completion of the IPO for a purchase price
of $15,600,000; and

WHEREAS, Deutsche Bank Securities Inc. (“Deutsche Bank”) and Maxim Group LLC
(“Maxim” and, together with Deutsche Bank, hereinafter referred to as the
“Representatives”) are acting as the representatives of the underwriters in the
IPO (the “Underwriters”); and

WHEREAS, as described in the Company’s Registration Statement, in accordance
with the Company’s Amended and Restated Certificate of Incorporation,
$448,700,000 of the net proceeds of the IPO and the sale of the Private Warrants
($516,005,000 if the Underwriters’ over-allotment option is exercised in full;
provided, however, to the extent the over-allotment option is exercised in full
and funds held in trust are less than $9.97 per share, the first $2,167,500 of
interest earned on the amounts in the trust account (net of taxes payable) will
be used to bring the amount held in trust up to an aggregate of $516,005,000),
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company, the holders of the common stock, par value $0.0001
per share, of the Company (“Common Stock”), included in the units the (“Units”)
of the Company’s securities issued in the IPO, and the Representatives. The
amount to be delivered to the Trustee will be referred to herein as the
“Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders, the Company and the Representatives and the Underwriters will be
referred to together as the “Beneficiaries”;

WHEREAS, a portion of the Property consists of $15,750,000 (or $18,112,500 if
the Underwriters’ over-allotment is exercised in full), plus interest earned on
such amount in the Trust Account, net of taxes payable, attributable to the
Underwriters’ discount (the “Deferred Discount”) which the Underwriters have
agreed to deposit in the Trust Account (as defined below); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (the “Trust Account”)
established by the Trustee with Banc of America Investment Services, Inc.;

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) In a timely manner, upon the written instruction of the Company, to invest
and reinvest the Property in any “Government Security” or in money market funds.
As used herein, “Government Security” means any Treasury Bill issued by the
United States, having a maturity of one hundred and eighty days or less; “money
market funds” means any open ended investment company selected by the Company
and registered under the Investment Company Act of 1940 that holds itself out as
a money market fund meeting the conditions of paragraphs (c)(2), (c)(3) and
(c)(4) under Rule 2a-7 promulgated under the Investment Company Act of 1940 as
determined by the Company;

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

(e) Promptly notify the Company of all communications received by it with
respect to any Property requiring action by the Company;

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Trust Account or the Company;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company;

(h) Render to the Company, and to such other person as the Company may instruct,
monthly written statements of the activities of and amounts in the Trust Account
reflecting all receipts and disbursements of the Trust Account;

(i) If there is any income or other tax obligation relating to the income from
the Property in the Trust Account, then, from time to time, at the written
instruction of the Company, the Trustee shall promptly to the extent there is
not sufficient cash in the Trust Account to pay such tax obligation, liquidate
such assets held in the Trust Account as shall be designated by the Company in
writing; and

 

2



--------------------------------------------------------------------------------

(j) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B hereto, signed on behalf of the Company by its Chief
Executive Officer and Chief Financial Officer or other authorized officer of the
Company, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account only as directed in the Termination Letter and the
other documents referred to therein. In all cases, the Trustee shall provide the
Representatives with a copy of any Termination Letters and/or any other
correspondence that it receives with respect to any proposed withdrawal from the
Trust Account promptly after it receives same. The provisions of this
Section 1(j) may not be modified, amended or deleted under any circumstances.

2. Limited Distributions of Income on Property.

(a) If there is any income tax obligation relating to the income from the
Property in the Trust Account, or if there is any franchise or other tax
obligation to which the Company is subject, then, at the written instruction of
the Company, the Trustee shall disburse to the Company or the Internal Revenue
Service by wire transfer or check (as directed by the Company in its instruction
letter), out of the Property in the Trust Account, the amount indicated by the
Company as required to pay such income, franchise or other taxes.

(b) Upon written request from the Company containing certification that such
distribution pursuant to this Section 2(b) shall only be used to fund the
working capital requirements of the Company and/or the expenses incurred in
connection with the Company’s dissolution and liquidation, in each case as
described in the prospectus that forms a part of the Registration Statement, the
Trustee shall distribute to the Company an amount equal to up to $3,700,000 of
the interest earned on the Property in the Trust Account, net of taxes payable,
through the last day of the month immediately preceding the date of receipt of
the Company’s written request; provided, however, to the extent the
over-allotment option is exercised in full and funds held in trust are less than
$9.97 per share, the first $2,167,500 of interest earned on the amounts in the
trust account (net of taxes payable) will be used to bring the amount held in
trust up to an aggregate of $516,005,000).

(c) Upon receipt by the Trustee of the Termination Letter, accompanied by a
letter executed by the Chief Executive Officer and Chief Financial Officer of
the Company requesting payment of actual expenses incurred or, where known with
reasonably certainty, imminently to be incurred by the Company in connection
with its plan of dissolution and distribution, the Trustee, the Trustee is
hereby authorized to pay and shall distribute to the Company said requested
amounts.

(d) Except as provided in Section 1(j) or in this Section 2, no other
distributions from the Trust Account shall be permitted.

(e) It is acknowledged and agreed by the parties hereto that with respect to all
request for distributions to or on behalf of the Company pursuant to this
Section 2, the Trustee’s only responsibility is to follow the instructions of
the Company.

 

3



--------------------------------------------------------------------------------

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants:

(a) To provide all instructions to the Trustee hereunder in writing, signed by
the Company’s Chief Executive Officer and Chief Financial Officer. In addition,
except with respect to its duties under paragraphs 1(i) and 1(j), the Trustee
shall be entitled to rely on, and shall be protected in relying on, any verbal
or telephonic advice or instruction which it in good faith believes to be given
by any one of the persons authorized above to give written instructions,
provided that the Company and/or the Representatives shall promptly confirm such
instructions in writing;

(b) Subject to the provisions of Section 5 hereof, to hold the Trustee harmless
and indemnify the Trustee from and against any and all expenses, including
reasonable counsel fees and disbursements, or loss suffered by the Trustee in
connection with any action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence,
willful misconduct or bad faith. Promptly after the receipt by the Trustee of
notice of demand or claim or the commencement of any action, suit or proceeding,
pursuant to which the Trustee intends to seek indemnification under this
paragraph, it shall notify the Company in writing of such claim (hereinafter
referred to as the “Indemnified Claim”). The Trustee shall have the right to
conduct and manage the defense against such Indemnified Claim, provided that the
Trustee shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld. The Trustee may not
agree to settle any Indemnified Claim without the prior written consent of the
Company, which consent shall not be unreasonably withheld. The Company may
participate in such action with its own counsel at its own expense;

(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made pursuant to this Agreement as set
forth on Schedule A hereto, which fees shall be subject to modification by the
parties from time to time. It is expressly understood that the Property shall
not be used to pay such fees and further agreed that said transaction processing
fees shall be deducted by the Trustee from the disbursements made to the Company
pursuant to Section 2(b) hereof. The Company shall pay the Trustee the initial
acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date. The Trustee shall refund to
the Company the annual fee (on a pro rata basis) with respect to any period
after the liquidation of the Trust Account. The Company shall not be responsible
for any other fees or charges of the Trustee except as set forth in this
Section 3(c) and as may be provided in Section 3(b) hereof (it being expressly
understood that the Property shall not be used to make any payments to the
Trustee under such Sections);

(d) That, in the event the Company consummates a Business Combination and the
Trust Account is liquidated in accordance with Section 1(j) hereof, an
independent party designated by the Representatives shall act as the inspector
of election to certify the results of the stockholder vote;

 

4



--------------------------------------------------------------------------------

(e) That the Termination Letter referenced in Sections 1(j) hereof shall require
the Company’s Chief Executive Officer and Chief Financial Officer to each
certify the following (wherever applicable): either that (A) prior to the 24
month anniversary of the Effective Date or prior to the 30 month anniversary of
the Effective Date in the event the stockholders of the Company approve the
extended period, as set forth in the Company’s Amended and Restated Certificate
of Incorporation (the later date being the “Termination Date”), the Company has
consummated a Business Combination with a target business, the terms of which
are consistent with the requirements set forth in the Registration Statement or
(B) the Company failed to consummate a Business Combination prior to the
Termination Date and that the Company shall be dissolved and liquidated in
accordance with its Amended and Restated Certificate of Incorporation; and

(f) In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination.

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence, willful misconduct
or bad faith;

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(c) Change the investment of any Property, other than in compliance with
Section 1(c);

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence, willful
misconduct or bad faith. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which

 

5



--------------------------------------------------------------------------------

is believed by the Trustee, in good faith, to be genuine and to be signed or
presented by the proper person or persons. The Trustee shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement,
unless an officer of the Trustee has actual knowledge thereof, written notice of
such event is sent to the Trustee or as otherwise required under Section 1(j)
hereof;

(h) Pay any taxes on behalf of the Trust Account ; Prepare, execute and file tax
reports, income or other tax returns and pay any taxes with respect to income
and activities relating to the Trust Account, regardless of whether such tax is
payable by the Trust Account or the Company (including but not limited to income
tax obligations), it being expressly understood that as set forth in
Section 2(a), if there is any income or other tax obligation relating to the
Trust Account or the Property in the Trust Account, as determined from time to
time by the Company and regardless of whether such tax is payable by the Company
or the Trust, at the written instruction of the Company, the Trustee shall make
funds available in cash from the Property in the Trust Account an amount
specified by the Company as owing to the applicable taxing authority, which
amount shall be paid directly to the Company by electronic funds transfer,
account debit or other method of payment, and the Company shall forward such
payment to the taxing authority; and

(i) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a), 2(b) or 2(c) above.

5. No Right of Set-Off. The Trustee waives any right of set-off or any right,
title, interest or claim of any kind that the Trustee may have against the
Property held in the Trust Account. In the event the Trustee has a claim against
the Company under this Agreement, including, without limitation, under
Section 3(b), the Trustee will pursue such claim solely against the Company and
not against the Property held in the Trust Account.

6. Termination. This Agreement shall terminate as follows:

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall continue to act in
accordance with the terms of this Agreement. At such time the Company notifies
the Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee,
including, but not limited to, the transfer of copies of the reports and
statements relating to the Trust Account, whereupon this Agreement shall
terminate; provided, however, that, in the event the Company does not locate a
successor trustee within ninety days of receipt of the resignation notice from
the Trustee,

 

6



--------------------------------------------------------------------------------

the Trustee may, but shall not be obligated to, submit an application to have
the Property deposited with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever that arises due to any actions or omissions to act by any
party after such deposit; or

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(j) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).

7. Miscellaneous.

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information provided. The Trustee shall not be liable
for any loss, liability or expense resulting from any error in an account number
or other identifying number, provided it has accurately transmitted the numbers
provided.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflict of
laws principles that would result in the application of the substantive laws of
another jurisdiction. It may be executed in several counterparts, each one of
which shall constitute an original, and together shall constitute but one
instrument. Facsimile signatures shall constitute original signatures for all
purposes of this Agreement.

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of the
Representatives, who, along with each other Underwriter, the parties
specifically agree, is and shall be a third party beneficiary for purposes of
this Agreement; and provided further, any amendment to Section 1(j) shall
require the vote or consent of holders of 95% of the shares of Company’s Common
Stock, it being the specific intention of the parties hereto that each Public
Stockholder is and shall be a third-party beneficiary of this Section 6(c) with
the same right and power to enforce this Section 6(c) as either of the parties
hereto. For purposes of this Section 6(c), the “consent of 95% of the shares of
the Company’s Common Stock” shall mean receipt by the Trustee of a certificate
from an entity certifying that (i) such entity regularly engages in the business
of serving as inspector of elections for companies whose securities are publicly
traded, and (ii) either (a) 95% of the shares of the Company’s Common Stock of
record as of the record date established in accordance with Section 213(a) of
the Delaware General Corporation Law, as amended (the “DGCL”), have voted in
favor of such amendment or modification or (b) 95% of the shares of the
Company’s Common Stock of record

 

7



--------------------------------------------------------------------------------

as of the record date established in accordance with Section 213(b) of the DGCL
has delivered to such entity a signed writing approving such amendment or
modification. As to any claim, cross-claim or counterclaim in any way relating
to this Agreement, each party waives the right to trial by jury.

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the State and County of New York for purposes of
resolving any disputes hereunder. The parties hereto irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive, and hereby waive any
objection to such exclusive jurisdiction and accept such venue, and waive any
objection that such courts represent an inconvenient forum.

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank A. Di Paolo

Fax No.: (212) 509-5150

if to the Company, to:

United Refining Energy Corp.

523 11th Avenue

New York, New York 10019

Attn: John Catsimatidis, Chairman and Chief Executive Officer

Fax: (212) 845-3270

in either case with a copy to:

Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attn: Equity Capital markets—Syndicate Desk

Fax: (212) 797-9344

and

Maxim Group LLC.

405 Lexington Avenue

New York, New York 10174

Attn: Clifford A. Teller

Fax No.: (212) 895-3783

 

8



--------------------------------------------------------------------------------

and

Ellenoff, Grossman & Schole LLP

370 Lexington Avenue

New York, New York 10017

Attn: Douglas S. Ellenoff, Esq.

Fax No.: (212) 370-7889

and

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, New Jersey 07068

Attn: Steven Skolnick, Esq.

Fax: (973) 597-2477

(f) This Agreement may not be assigned by the Trustee without the prior written
consent of the Company and the Representatives.

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. The Trustee hereby consents
to the inclusion of Continental Stock Transfer & Trust Company in the
Registration Statement and other materials relating to the IPO.

8. Third Party Beneficiaries.

For so long as the proceed of the IPO and/or Private Placement are held in the
Trust Account, the Representative on behalf of the Underwriters are third party
beneficiaries with respect to this Agreement and shall be entitled to enforce
the terms of this Agreement to the same extent as if they were parties to this
Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER & TRUST

COMPANY, as Trustee

By:  

/s/ Frank A. DiPaolo

Name:   Frank A. DiPaolo Title:   CFO UNITED REFINING ENERGY CORP. By:  

/s/ James E. Murphy

Name:   James E. Murphy Title:   Chief Financial Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: [                    ]

Re: Trust Account No. [    ] Termination Letter

Gentlemen:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
United Refining Energy Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of December 11, 2007 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement (“Business
Agreement”) with (“Target Business”) to consummate a business combination with
Target Business (“Business Combination”) on or about [            ]. The Company
shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.

In accordance with paragraph              of Article 6 of the Amended and
Restated Certificate of Incorporation of the Company, the Business Combination
has been approved by the stockholders of the Company and by the Public
Stockholders holding a majority of the IPO Shares cast at the meeting relating
to the Business Combination, and Public Stockholders holding up to one share
less than 40% of the IPO Shares have voted against the Business Combination and
given notice of exercise of their redemption rights described in paragraph 3 of
Article of the Amended and Restated Certificate of Incorporation of the Company.
Pursuant to Section 3(f) of the Trust Agreement, we are providing you with [an
affidavit] [a certificate] of , which verifies the vote of the Company’s
stockholders in connection with the Business Combination. In accordance with the
terms of the Trust Agreement, we hereby authorize you to commence liquidation of
the Trust Account to the effect that, on the Consummation Date, all of funds
held in the Trust Account will be immediately available for transfer to the
account or accounts that the Company shall direct in writing on the Consummation
Date.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated or will,
concurrently with your transfer of funds to the accounts as directed by the
Company, be consummated, and (ii) the Company shall deliver to you written
instructions with respect to the transfer of the funds held in the Trust Account
(“Instruction Letter”). You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel’s
letter and the

 

11



--------------------------------------------------------------------------------

Instruction Letter in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company of the
same and the Company shall direct you as to whether such funds should remain in
the Trust Account and be distributed after the Consummation Date to the Company
or be distributed immediately and the penalty incurred. Upon the distribution of
all the funds in the Trust Account pursuant to the terms hereof, the Trust
Agreement shall be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then,
upon the instruction of the Company, the funds held in the Trust Account shall
be reinvested as provided in the Trust Agreement on the business day immediately
following the Consummation Date as set forth in the notice.

 

12



--------------------------------------------------------------------------------

Very truly yours, UNITED REFINING ENERGY CORP. By:  

 

Name:   Title:  

 

cc:    Deutsche Bank Securities Inc.    Maxim Group, LLC

 

13



--------------------------------------------------------------------------------

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: [                    ]

Re: Trust Account No. [    ] Termination Letter

Gentlemen:

Pursuant to paragraph 1(j) of the Investment Management Trust Agreement between
United Refining Energy Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of December 11, 2007 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a Business Combination
(as defined in the Trust Agreement) with a target company within the time frame
specified in the Amended and Restated Certificate of Incorporation of the
Company, as described in the Company’s prospectus relating to its initial public
offering.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account as promptly as practicable to
stockholders of record on the Last Date (as defined in the Trust Agreement). You
will notify the Company in writing as to when all of the funds in the Trust
Account will be available for immediate transfer (“Transfer Date”) in accordance
with the terms of the Trust Agreement and Amended and Restated Certificate of
Incorporation of the Company. You shall commence distribution of such funds in
accordance with the terms of the Trust Agreement and the Amended and Restated
Certificate of Incorporation of the Company and you shall oversee the
distribution of such funds. Upon the payment of all the funds in the Trust
Account, your obligations under the Trust Agreement shall be terminated.

 

14



--------------------------------------------------------------------------------

Very truly yours, United Refining Energy Corp. By:  

 

Name:   Title:  

 

cc:    Deutsche Bank Securities Inc.    Maxim Group, LLC

 

15



--------------------------------------------------------------------------------

EXHIBIT C

 

AUTHORIZED INDIVIDUAL(S)

FOR TELEPHONE CALL BACK

  

AUTHORIZED

TELEPHONE NUMBER(S)

Company:   

United Refining Energy Corp.

823 11th Avenue

New York, New York 10019

Attn: John Catsimatidis, Chairman and Chief Executive Officer

   (212) 845-3270 Underwriters:   

Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attn: Equity Capital markets—Syndicate Desk

   (212) 250-2500

Maxim Group LLC

405 Lexington Ave

New York, NY 10174

Attn: Clifford A. Teller

   (212) 895-3500 Trustee:   

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank A. Di Paolo

   (212) 509-5150

 

16



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement between

United Refining Energy Corp. and Continental Stock Transfer & Trust Company

 

Fee Item

  

Time and method of payment

   Amount Initial acceptance fee    Initial closing of IPO by wire transfer    $
1,000 Annual fee    First year, initial closing of IPO by wire transfer;
thereafter on the anniversary of the effective date of the IPO by wire transfer
or check    $ 3,000 Transaction processing fee for disbursements to Company
under Sections 2(a) and 2(b)    Deduction by Trustee from disbursement made to
Company under Section 2(b)    $ 250

 

  Agreed: Dated: [    ], 2007     United Refining Energy Corp.   By:  

 

  Name:     Title:     Continental Stock Transfer & Trust Co.   By:  

 

    Authorized Officer

 

17